Citation Nr: 1827374	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right leg disorder, other than gout, to include as due to exposure to herbicides. 

2. Entitlement to service connection for a right foot disorder, other than gout, to include as due to exposure to herbicides.

3. Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides.

4. Entitlement to service connection for gout, to include as due to exposure to herbicides.

(The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to a permanent and total rating for nonservice-connected pension purposes (nonservice-connected pension) will be addressed under a separate cover).



REPRESENTATION

Veteran represented by:	Dale K. Graham


WITNESSES AT HEARING ON APPEAL

Veteran & S.M.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement was received in October 2013, a statement of the case was issued in May 2014, and a VA Form 9 was received in June 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2016, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.  The Board notes that this appeal originally included entitlement to service connection for a stomach disorder and coronary artery disease; however, these issues were granted in April 2017 rating decision, and as such, as no longer on appeal.

Of note, the Veteran completed substantive appeals for entitlement to a TDIU and to nonservice-connected pension.  However, these issues have not been fully certified and activated to the Board as they are awaiting a hearing to be scheduled.


FINDINGS OF FACT

1. A right leg disorder, other than gout, is not causally or etiologically due to service, did not have an onset during service or within one year of discharge, and may not be presumed to have been incurred during service, to include as due to exposure to herbicides.

2. A right foot disorder, other than gout, is not causally or etiologically due to service, did not have an onset during service or within one year of discharge, and may not be presumed to have been incurred during service, to include as due to exposure to herbicides.

3. A respiratory disorder is not causally or etiologically due to service, did not have an onset during service, and may not be presumed to have been incurred during service, to include as due to exposure to herbicides.

4. The Veteran's gout is not causally or etiologically due to service, did not have an onset during service or within one year of discharge, and may not be presumed to have been incurred during service, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1. Service connection for a right leg disorder, other than gout, is not established. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Service connection for a right foot disorder, other than gout, is not established. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Service connection for a respiratory disorder is not established. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. Service connection for gout is not established. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Adequate notice pertaining to the Veteran's claims was satisfied by letters provided to the Veteran in June 2011 and August 2012. The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records, VA treatment records, and private treatment records. The Veteran was afforded VA examinations.

In November 2016, the Board remanded these claims for additional development. The evidence indicates that there has been substantial compliance with the Board's remand directives for these issues. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duties.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a right leg disorder, a right foot disorder, a respiratory disorder and gout. He asserts that his disorders are due to exposure to herbicides during service. 

Importantly, exposure to herbicides during service has been conceded. See Defense Personnel Records Information Retrieval System (DRPIS) Response, received January 2017.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309. The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307 (a). Importantly, the Veteran's claimed right leg disorder, right foot disorder, respiratory disorder and gout are not listed as presumptive diseases. 38 C.F.R. § 3.309 (e). Thus, presumptive service connection for these disorders is not warranted on the basis of herbicide exposure.

However, the fact that a Veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure for his claimed disorders does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive connection for a chronic disease. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year. 38 C.F.R. § 3.307, 3.309(a).

When the disease entity is established, there is no requirement of evidentiary showing of continuity. If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a). Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 4 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

A. Right Leg Disorder

First, the Board notes that the Veteran has current diagnoses of degenerative arthritis of the right leg, pre and infrapatellar bursitis and healed tibial midshaft fracture with chronic bowing deformity. See February 2017 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records note the Veteran entered into service without any right leg disorders and also separated from service without any right leg disorders. See February 1970 entrance examination; January 1971 separation examination. The Veteran's Report of Medical History for his separation examination, however, does indicate that the Veteran suffered from leg cramps following vigorous activity. Additionally, as noted, the Veteran was exposed to herbicides during service. The Board finds that Shedden element (2) is met.

Unfortunately, element (3), nexus, is not met. The Veteran was afforded a VA examination in February 2017. The Veteran was diagnosed with degenerative arthritis of the right leg, pre and infrapatellar bursitis and healed tibial midshaft fracture with chronic bowing deformity. It was noted that during the examination, the Veteran reported that he was struck by a car 31 days after separating from service in 1971. He indicated that the accident occurred in front of a VA hospital and that he then had surgical repair of the fracture at the VA hospital. The examiner stated that the Veteran complains of continued pain in the right knee and right tibia since this time. After examination and review of the record, the examiner opined that the Veteran's right leg disorder was less likely than not due to service or to exposure to herbicides. The examiner explained that there is no medical literature relating degenerative arthritis, bursitis or tibial fractures to exposure to herbicides. The examiner also noted that there was no medical evidence relating the current right leg disorders to the Veteran's time in service, and the Veteran himself reported that his right leg injury occurred post service. 

The Board finds the VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

Additionally, the Board finds that the Veteran's current right leg arthritis did not have an onset during service or within one year of discharge from service. The earliest evidence of his current right leg arthritis was in January 2005, when he was assessed with probable degenerative arthritis, approximately 34 years after service. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose any right leg disorder or render an opinion as to the cause or etiology of any current right leg disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran had in-service symptoms of leg cramps, in-service exposure to herbicides, and current diagnoses, there are no probative persuasive medical opinions linking his current disorders to service or to exposure to herbicides, and there is no probative evidence that his arthritis began during service or within one year of discharge. For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right leg disorder.

B. Right Foot Disorder

First, the Board notes that the Veteran has current diagnoses of hallux valgus, degenerative arthritis, and a right calcaneal spur. See February 2017 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records note the Veteran entered into service without any right foot disorders and separated from service without any right foot disorders. See February 1970 entrance examination; January 1971 separation examination. As noted, the Veteran was exposed to herbicides during service and the Veteran is asserting that his right foot disorder is due to exposure to herbicides. The Board finds that Shedden element (2) is met.

Unfortunately, element (3), nexus, is not met. The Veteran was afforded a VA examination in February 2017. The Veteran was diagnosed with hallux valgus, degenerative arthritis and a right calcaneal spur. It was noted that during the examination, the Veteran reported that he was struck by a car 31 days after separating from service in 1971. He indicated that the accident occurred in front of a VA hospital and that he has had continued right foot pain ever since. After examination and review of the record, the examiner opined that the Veteran's right foot disorder was less likely than not due to service or to exposure to herbicides. The examiner explained that there is no medical literature relating degenerative arthritis, hallux valgus or calcaneal spurs to exposure to herbicides. The examiner also noted that there was no medical evidence relating the current right foot disorders to the Veteran's time in service, and the Veteran himself reported that his right foot injury occurred post service. 

The Board finds the VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

Furthermore, the Board finds that the Veteran's current right foot arthritis did not have an onset within one year of discharge from service. The earliest evidence of his current right foot arthritis appears to be in February 2017, when x-rays of the foot demonstrated degenerative arthritis, approximately 46 years after service. 

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose any right foot disorder or render an opinion as to the cause or etiology of any current right foot disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran has in-service exposure to herbicides, and current diagnoses, there are no probative persuasive medical opinions linking his current right foot disorders to service or to exposure to herbicides, and there is no probative evidence that his arthritis began within one year of discharge. For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right foot disorder.

C. Respiratory Disorder

First, the Board notes that the Veteran has a current diagnosis of asthma. See February 2017 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records note the Veteran entered into service without any respiratory disorders and separated from service without any noted respiratory disorders. See February 1970 entrance examination; January 1971 separation examination. The Veteran's Report of Medical History for his separation examination, however, does indicate that the Veteran was treated for acute bronchitis, three months prior. Additionally, as noted, the Veteran was exposed to herbicides during service. The Board finds that Shedden element (2) is met.

Unfortunately, element (3), nexus, is not met. The Veteran was afforded a VA examination in February 2017. The Veteran was diagnosed with asthma. The Veteran reported that he began experiencing wheezing while in service in Korea, which has continued intermittently. After examination and review of the record, the examiner opined that the Veteran's asthma was less likely than not due to service or to exposure to herbicides. The examiner explained that there is no medical literature relating asthma to exposure to herbicides. The examiner also noted that there was no medical evidence relating asthma to the Veteran's time in service, as there were no documented symptoms or diagnosis of asthma during service. 

The Board finds the VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose any respiratory disorder or render an opinion as to the cause or etiology of any current respiratory disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran had in-service exposure to herbicides, and a current diagnosis of asthma, there are no probative persuasive medical opinions linking his current disorder to service or to exposure to herbicides.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disorder.

D. Gout

First, the Board notes that the Veteran has a current diagnosis of gout. See February 2017 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records note the Veteran entered into service without gout and separated from service without gout. See February 1970 entrance examination; January 1971 separation examination. The Veteran was exposed to herbicides during service, however, and he is asserting his gout is due to exposure to herbicides. The Board finds that Shedden element (2) is met.

Unfortunately, element (3), nexus, is not met. The Veteran was afforded a VA examination in February 2017. The Veteran was diagnosed with gout. It was noted that during the examination, the Veteran reported that his diagnosis of gout was in error, as he believes his joint pain is related to herbicide exposure. After examination and review of the record, the examiner explained that the Veteran does have a diagnosis of gout, and was evaluated and treated for it at the VA. The examiner stated that the medical records indicate that his earliest elevated uric acid level was 10.5 in August 1992 and he has had persistently elevated uric acid levels since this time, and as such, does have a diagnosis of gout affecting both knees. The examiner opined that the Veteran's gout was less likely than not due to service or to exposure to herbicides. The examiner explained that there is no medical literature relating gout to exposure to herbicides. The examiner also noted that there was no medical evidence relating the Veteran's gout to his time in service, as the Veteran's service treatment records do not note any complaints or diagnosis of gout. 

The Board finds the VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose gout or render an opinion as to the cause or etiology of any current gout because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran has in-service exposure to herbicides, and a current diagnosis, there are no probative persuasive medical opinions linking his current disorder to service or to exposure to herbicides. For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for gout.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right leg disorder, other than gout, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a right foot disorder, other than gout, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for gout, to include as due to exposure to herbicides, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


